DETAILED ACTION

It is noted that Examiner tried to reach Applicant but could not result in having an interview on time.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marino (5,324,013) in view of Leyes (1,820,667).
Regarding claim 1, as seen in fig 1, Marino (‘013) discloses a straight edge clamp 19 (col.2 line29) comprising: an elongated body 20 (col.2 lines30-31), a clamping head assembly 22 (col.2 lines32-33) and an end stop assembly 26,28,48,50 (col.3 lines14-16); said elongated body 20 has opposed edges (figA below), a top (figA below; it is noted that “top” is a relative term which depends on a view point) and a bottom (figA below; it is noted that “bottom” is a relative term which depends on a view point), and a channel 30 (col.2 line38) formed in said bottom (figA below), said channel 30 defined by an inner surface (peripheral surface within said channel 30) extending along a longitudinal axis (an elongated axis along a length of said elongated body 20); said end stop assembly 26,28,48,50 is movable within said channel 30 (col.2 lines36-38, col.3 lines14-17); said end stop assembly 26,28,48,50 includes a locking member 28,48,50 (col.3 lines14-19; figs1-2); 
whereby said bottom of said elongated body 20 is adapted to be positioned against a work surface having sides and said clamping head assembly 22 and said end stop assembly 26,28,48,50 are adapted to be positioned against the sides (It is noted that a work surface is recited as an intended use, and it is only required for the straight edge clamp to be capable of performing the intended use; As seen in fig 1, the straight edge clamp 19 of Marino is clearly capable of being positioned against a work surface having sides). However, Marino does not 
    PNG
    media_image1.png
    395
    750
    media_image1.png
    Greyscale

As seen in figs 1-4, Leyes (‘667) teaches a use of a locking member (fig1) movable within a channel 12 (pg1 line28, fig1) along a longitudinal axis (an axis along a length of the channel 12), wherein said locking member rotates between a locked position (fig2) and an unlocked position (a position when an element 18 of the locking member does not touch a peripheral surface of said channel 12), said locking member having an axis of rotation (an axis along an element 15; figs2-3) that is generally perpendicular to said longitudinal axis (along the channel 12) and a bottom 11 (figs1-3) of an elongated body 10 (figs1-3); 
wherein said locking member has engagement surfaces 18 (pg1 line63, figs1-4) located in said channel 12 (fig1) and, in response to said locking member being in said unlocked position (when the engagement surfaces 18 are not in contact with the peripheral surface of said channel 12), said locking member is retained (such as during a position between figure 2 and figure 3) in said channel 12 and said engagement surfaces 18 are spaced apart from an inner surface (the peripheral surface of said channel 12) and, in response to said locking member being in said locked position (fig2), said engagement surfaces 18 are moved to engage said inner surface (a peripheral surface of said channel 12; fig2) defining said channel 12 to lock with respect to said elongated body 10 (fig3). It would have been obvious to one of ordinary skill 
Regarding claim 7¸ as seen in fig 1, Marino (‘013) discloses a straight edge clamp 19 (col.2 line29) comprising: 
an elongated body 20 (col.2 lines30-31) having an open channel 30 (col.2 line38), said open channel 30 having a longitudinal axis (an elongated axis along a length of said elongated body 20), said open channel 30 defined by an inner surface (peripheral surface within said channel 30) extending along said longitudinal axis;
a locking member 28,48,50 (col.3 lines14-19; figs1-2) positioned within said open channel 30 and moveable along said longitudinal axis of said open channel 20 (col.2 lines36-38, col.3 lines14-17) and locks an end stop assembly 26,28,48,50 (col.3 lines14-16) with respect to said elongated body 20.
However, Marino does not explicitly teach further limitations of the locking member 24,48,50. 
As seen in figs 1-4, Leyes (‘667) teaches a use of a locking member (fig1) movable within an open channel 12 (pg1 line28, fig1) along a longitudinal axis (an axis along a length of the open channel 12), said locking member having an axis of rotation (an axis along an element 15; figs2-3) that is generally perpendicular to said longitudinal axis (along the open channel 12), said locking member being rotatable about said axis of rotation between a locked position (fig2) and an unlocked position (a position when an element 18 of the locking member does not touch a peripheral surface of said channel 12); 
said locking member having engagement surfaces 18 (pg1 line63, figs1-4) located in said open channel 12 (fig1) in said locked position (fig2) and said unlocked position (the position when the engagement surfaces 18 of the locking member does not touch the peripheral surface 
Regarding claim 11, the combination of Marino and Leyes teaches the straight edge clamp of claim 7, wherein said open channel 12 (Leyes) has sidewalls (figs1-2; Leyes), said engagement surfaces 18 (Leyes) engage said sidewalls in said locked position (fig2; Leyes).

Claims 3-4, 6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marino (5,324,013) in view of Leyes (1,820,667) in further view of Yang et al (4,516,874).
Regarding claim 3, as seen in fig 1, Marino (‘013) discloses a straight edge clamp 19 (col.2 line29) comprising: 
an elongated body 20 (col.2 lines30-31) having opposed edges (figA above), a top (figA above; it is noted that “top” is a relative term which depends on a view point) and a bottom (figA above; it is noted that “bottom” is a relative term which depends on a view point), and a main channel 30 (col.2 line38) formed in said bottom (figA above), said main channel 30 defined by 
a clamping head assembly 22 (col.2 lines32-33) and an end stop assembly 26,28,48,50 (col.3 lines14-16), said end stop assembly 26,28,48,50 being movably mounted within said main channel 30 (col.2 lines36-38, col.3 lines14-17) a spaced distance from said clamping head assembly 22 (fig1); 
said end stop assembly 26,28,48,50 includes a locking member 28,48,50 (col.3 lines14-19; figs1-2); 
whereby said bottom of said elongated body 20 is adapted to be positioned against a work surface having sides and said clamping head assembly 22 and said end stop assembly 26,28,48,50 are adapted to be positioned against the sides (It is noted that a work surface is recited as an intended use, and it is only required for the straight edge clamp to be capable of performing the intended use; As seen in fig 1, the straight edge clamp 19 of Marino is clearly capable of being positioned against a work surface having sides). However, Marino does not explicitly teach that the locking member 24,48,50 with engagement surfaces and that said elongated body includes at least two sections connected by at least one connection. 
As seen in figs 1-4, Leyes (‘667) teaches a use of a locking member (fig1) movable within a main channel 12 (pg1 line28, fig1) along a longitudinal axis (an axis along a length of the channel 12), wherein said locking member rotates between a locked position (fig2) and an unlocked position (a position when an element 18 of the locking member does not touch a peripheral surface of said channel 12), said locking member having an axis of rotation (an axis along an element 15; figs2-3) that is generally perpendicular to said longitudinal axis (along the channel 12) and a bottom 11 (figs1-3) of an elongated body 10 (figs1-3); 
said locking member having engagement surfaces 18 (pg1 line63, figs1-4) located in said main channel 12 (fig1) in said locked position (fig2) and said unlocked position (when the engagement surfaces 18 are not in contact with the peripheral surface of said channel 12) and, 
Yang (‘874) teaches a use of a channel connector 10 (col.3 lines9-13) for connecting two channel elongated bodies 12,12’ (col.3 lines11-12) to form a unitary elongated body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Marino device to form a unitary elongated body by connecting two channel elongated bodies with a connector, as taught by Yang, for the purpose of extending a length of an elongated body.
Regarding claim 4, the combination of Marino, Leyes, and Yang teaches the straight edge clamp of claim 3, wherein the overall length of said elongated body is changed by the number of sections (Yang, “channel members”) attached together by said connectors (Yang).
Regarding claim 6
Regarding claim 8, the combination of Marino and Leyes teaches the straight edge clamp of claim 7, however, does not explicitly disclose that said elongated body has at least two sections connected by a connector. Yang (‘874) teaches a use of a channel connector 10 (col.3 lines9-13) for connecting two channel elongated bodies 12,12’ (col.3 lines11-12) to form a unitary elongated body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Marino and Leyes to form a unitary elongated body by connecting two channel elongated bodies with a connector, as taught by Yang, for the purpose of extending a length of an elongated body.
Regarding claim 10, the combination of Marino, Leyes, and Yang teaches the straight edge clamp of claim 8, wherein the overall length of said elongated body is determined by the number of sections (Yang, “channel members”) attached together by said connectors (Yang).

Response to Arguments
Applicant's arguments filed 10/27/2020 have been fully considered but they are not persuasive.
Applicant argues that Leyes does not teach that the locking member is “retained” in said channel in the unlocked position. However, the Office respectfully disagrees. When the locking member is in the unlocked position (a position between what is shown in figure 2 and figure 3; i.e. when the locking member is turned less than 45 degrees and the engagement surfaces 18 are not in contact with the inner surface of the channel), the locking member is still retained in said channel. Therefore, Applicant’s arguments are not persuasive. 
However, it is noted that both Marino and Leyes do not explicitly teach that the entire rotatable locking member is being positioned under/within locator rails (28) protruding into the channel 24. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lenzkes (5,695,178) teaches a similar rotatable locking member but does not explicitly teach that the entire rotatable locking member is being positioned uner/within locator rails (28) protruding into the channel.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAHEE HONG/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        January 29, 2021